     Case 2:21-cv-02741 Document 1 Filed 05/15/21 Page 1 of 14 PageID #: 1




BARSHAY, RIZZO & LOPEZ, PLLC
445 Broadhollow Road | Suite CL18
Melville, New York 11747
Tel: (631) 210-7272
Fax: (516) 706-5055
Attorneys for Plaintiff
Our File No.: BRL21194

                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK
                              CENTRAL ISLIP DIVISION


 Mystique Roeder, individually and on behalf of all others
 similarly situated,                                           Case No:

                                      Plaintiff,               CLASS ACTION COMPLAINT

                                                               JURY TRIAL DEMANDED
                              v.

 Asset Recovery Solutions, LLC and Velocity Investments,
 LLC,

                                      Defendants.


       Plaintiff Mystique Roeder, individually and on behalf of all others similarly situated, by

and through the undersigned counsel, complains, states, and alleges against defendants Asset

Recovery Solutions, LLC and Velocity Investments, LLC as follows:

                                      INTRODUCTION
       1.     This is an action to recover damages for violations of the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq. (the “FDCPA”).

                               JURISDICTION AND VENUE
       2.     This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. § 1331, 28

U.S.C. § 1337 and 15 U.S.C. § 1692k(d). The Court has supplemental jurisdiction of any state

law claims pursuant to 28 U.S.C. §1367.




                                                   1
      Case 2:21-cv-02741 Document 1 Filed 05/15/21 Page 2 of 14 PageID #: 2




        3.      This court has jurisdiction over defendants Asset Recovery Solutions, LLC and

Velocity Investments, LLC because they regularly conduct and transact business in this state, and

the conduct complained of herein occurred in this Judicial District.

        4.      Venue is proper in this Judicial District under 28 U.S.C. § 1391(b) because a

substantial part of the conduct complained of herein occurred in this Judicial District.

                                              PARTIES
        5.      Plaintiff Mystique Roeder (“Plaintiff”) is a natural person who is a citizen of the

State of New York residing in Suffolk County, New York.

        6.      Plaintiff is a “consumer” as that term defined by 15 U.S.C. § 1692a(3).

        7.      Defendant Asset Recovery Solutions, LLC (“ARS”) is a company existing under

the laws of the State of Illinois, with its principal place of business in Des Plaines, Illinois.

        8.      ARS has transacted business within this state as is more fully set forth hereinafter

in this Complaint.

        9.      ARS regularly collects or attempts to collect debts asserted to be owed to others.

        10.     ARS is regularly engaged, for profit, in the collection of debts allegedly owed by

consumers.

        11.     The principal purpose of ARS’s business is the collection of such debts.

        12.     ARS uses instrumentalities of interstate commerce, including telephones and the

mails, in furtherance of its debt collection business.

        13.     ARS is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6).

        14.     Defendant Velocity Investments, LLC (“Velocity”) is a company existing under the

laws of the State of New Jersey, with its principal place of business in Wall, New Jersey.

        15.     Velocity has transacted business within this state as is more fully set forth

hereinafter in this Complaint.


                                                   2
      Case 2:21-cv-02741 Document 1 Filed 05/15/21 Page 3 of 14 PageID #: 3




       16.      Velocity regularly collects or attempts to collect debts asserted to be owed to others.

       17.      Velocity is regularly engaged, for profit, in the collection of debts allegedly owed

by consumers.

       18.      The principal purpose of Velocity’s business is the collection of such debts.

       19.      Velocity uses instrumentalities of interstate commerce, including telephones and

the mails, in furtherance of its debt collection business.

       20.      Velocity is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6).

       21.      The acts of Defendants as described in this Complaint were performed by

Defendants or on Defendants’ behalf by their owners, officers, agents, and/or employees acting

within the scope of their actual or apparent authority. As such, all references to Defendants in this

Complaint shall mean Defendants or their owners, officers, agents, and/or employees.

                                   FACTUAL ALLEGATIONS
       22.      Defendants allege Plaintiff owes $9,629.17 to Velocity (“the alleged Debt”).

       23.      Plaintiff did not owe $9,629.17 (“the Claimed Amount”) to Velocity.

       24.      Plaintiff did not owe money to Velocity.

       25.      Plaintiff was never indebted to Velocity.

       26.      Plaintiff did not owe the alleged Debt to Velocity.

       27.      Velocity never offered to extend credit to Plaintiff.

       28.      Velocity never extended credit to Plaintiff.

       29.      Plaintiff was never involved in any transaction with Velocity.

       30.      Plaintiff never entered into any contract with Velocity.

       31.      Plaintiff never did any business with Velocity.

       32.      Plaintiff was never advised by anyone that the alleged Debt was sold to Velocity.




                                                  3
      Case 2:21-cv-02741 Document 1 Filed 05/15/21 Page 4 of 14 PageID #: 4




        33.     Plaintiff was never advised by anyone that the alleged Debt was assigned to

Velocity.

        34.     Plaintiff was never advised by anyone that the alleged Debt was transferred

Velocity.

        35.     Plaintiff was never advised by anyone that the alleged Debt was acquired by

Velocity

        36.     Plaintiff was never advised by Velocity that the alleged Debt was sold to it.

        37.     Plaintiff was never advised by Velocity that the alleged Debt was assigned to it.

        38.     Plaintiff was never advised by Velocity that the alleged Debt was transferred to it.

        39.     Plaintiff was never advised by Velocity that the alleged Debt was acquired by it.

        40.     Velocity is a stranger to Plaintiff.

        41.     Upon information and belief, Velocity does not possess competent proof that any

entity assigned to it all of that entity’s interest in the alleged Debt.

        42.     Upon information and belief, Velocity does not possess competent proof that any

entity assigned to it the right to any proceeds from the alleged Debt.

        43.     Upon information and belief, Velocity does not possess competent business records

concerning the alleged Debt from any entity that owned the alleged Debt.

        44.     Upon information and belief, Velocity does not possess personal knowledge of the

facts set forth in any business records concerning the alleged Debt received from any entity that

owned the alleged Debt.

        45.     Upon information and belief, Velocity does not possess any credit agreement

between Plaintiff and any entity that owned the alleged Debt.

        46.     Upon information and belief, Velocity does not possess any competent proof that




                                                    4
     Case 2:21-cv-02741 Document 1 Filed 05/15/21 Page 5 of 14 PageID #: 5




Plaintiff agreed to pay the alleged Debt.

       47.     Upon information and belief, Velocity does not possess any competent proof that

Plaintiff is obligated to pay the alleged Debt.

       48.     Upon information and belief, Velocity does not possess any competent proof that

Plaintiff owed the Claimed Amount at the time Velocity ostensibly acquired the alleged Debt.

       49.     Upon information and belief, Velocity does not possess any competent proof that

the Claimed Amount was accurate at the time Velocity ostensibly acquired the alleged Debt.

       50.     Upon information and belief, Velocity holds no legal right, title or interest in any

debt Plaintiff allegedly owed.

       51.     The alleged Debt does not arise from any business enterprise of Plaintiff.

       52.     The alleged Debt is a “debt” as that term is defined by 15 U.S.C. § 1692a(5).

       53.     At an exact time known only to Defendants, Velocity decided to hire ARS to

attempt to collect the alleged Debt on Velocity’s behalf.

       54.     As part of its utilization of ARS, Velocity conveyed information regarding the

alleged Debt to ARS.

       55.     The information conveyed by Velocity to ARS included Plaintiff’s status as a

debtor, the precise amount of the alleged Debt, the entity to which Plaintiff allegedly owed the

debt, among other things.

       56.     Velocity’s conveyance of the information regarding the alleged Debt to ARS is a

“communication” as that term is defined by 15 U.S.C. § 1692a(2).

       57.     At the time the alleged Debt was assigned or otherwise transferred to ARS for

collection, the alleged Debt was in default.




                                                  5
      Case 2:21-cv-02741 Document 1 Filed 05/15/21 Page 6 of 14 PageID #: 6




        58.      In its efforts to collect the alleged Debt, ARS decided to contact Plaintiff by written

correspondence.

        59.      That correspondence, dated August 5, 2020, was received, and read by Plaintiff.

(A true and accurate copy of that correspondence (the “Letter”) is annexed hereto as “Exhibit 1.”)

        60.      The Letter, which conveyed information about the alleged Debt, is a

“communication” as that term is defined by 15 U.S.C. § 1692a(2).

        61.      The Letter was the initial written communication Plaintiff received from

Defendants concerning the alleged Debt.

        62.      15 U.S.C. §§ 1692g and 1692e protects Plaintiff’s concrete interests and rights.

        63.      Plaintiff has the interest and right to be free from collection efforts on debts Plaintiff

does not owe.

        64.      Plaintiff has the interest and right to be free from unwarranted threats to Plaintiff’s

credit rating.

        65.      Plaintiff has the interest and right to be free from the fear of being sued on debts

Plaintiff does not owe.

        66.      Plaintiff has the interest and right to be free from deceptive and/or misleading

communications from debt collectors, including Defendants.

        67.      As set forth herein, Defendants deprived Plaintiff of these rights.

        68.      Plaintiff’s injury is “particularized” and “actual” in that the conduct that deprived

Plaintiff of his rights was directed by Defendants to Plaintiff specifically.

        69.      Plaintiff’s injury is directly traceable to Defendants’ conduct because Defendants

initiated the communications, and but for Defendants’ conduct, Plaintiff would not have been

deprived of his rights.




                                                     6
        Case 2:21-cv-02741 Document 1 Filed 05/15/21 Page 7 of 14 PageID #: 7




          70.   Plaintiff has been misled by Defendants’ conduct.

          71.   Defendants’ conduct as described in this Complaint was willful, with the purpose

to either harm Plaintiff or with reckless disregard for the harm to Plaintiff that could result from

Defendants’ conduct.

          72.   Plaintiff justifiably fears that, absent this Court’s intervention, Defendants will

continue to use abusive, deceptive, unfair and unlawful means in its attempts to collect the alleged

Debt and other alleged debts.

          73.   Plaintiff justifiably fears that, absent this Court’s intervention, Defendants will

ultimately cause Plaintiff unwarranted economic harm.

          74.   Plaintiff justifiably fears that, absent this Court’s intervention, Defendants will

ultimately cause Plaintiff unwarranted harm to his credit rating.

          75.   Plaintiff justifiably fears that, absent this Court’s intervention, Defendants will

ultimately cause Plaintiff to be sued for a debt Plaintiff does not owe.

          76.   As a result of Defendants’ conduct, Plaintiff wasted time, was caused to be

confused and unsure as to Plaintiff’s rights, and ultimately sought counsel and advice causing

Plaintiff the risk of incurring damages including reasonable attorneys’ fees in reviewing Plaintiff’s

rights under the law and prosecuting this claim.

          77.   As a result of Defendants’ conduct, Plaintiff’s counsel was caused to expend time,

energy, and money to investigate Plaintiff’s rights under the law and the legitimacy of the alleged

Debt.

          78.   The deprivation of Plaintiff’s rights will be redressed by a favorable decision

herein.

          79.   A favorable decision herein would redress Plaintiff’s injury with money damages.




                                                   7
     Case 2:21-cv-02741 Document 1 Filed 05/15/21 Page 8 of 14 PageID #: 8




       80.      A favorable decision herein would serve to deter Defendants from further similar

conduct.

                                         FIRST COUNT
                                          As to Velocity
                          Violation of 15 U.S.C. § 1692c(b) and § 1692f

       81.      Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.

       82.      15 U.S.C. § 1692c(b) provides that, subject to several exceptions not applicable

here, “a debt collector may not communicate, in connection with the collection of any debt,” with

anyone other than the consumer “without the prior consent of the consumer given directly to the

debt collector.”

       83.      ARS does not fall within any of the exceptions provided for in 15 U.S.C. §

1692c(b).

       84.      Plaintiff never consented to Velocity’s communication with ARS concerning the

alleged Debt.

       85.      Plaintiff never consented to Velocity’s communication with ARS concerning

Plaintiff’s personal and/or confidential information.

       86.      Plaintiff never consented to Velocity’s communication with anyone concerning the

alleged Debt or concerning Plaintiff’s personal and/or confidential information.

       87.      Upon information and belief, Velocity has utilized ARS for these purposes

thousands of times.

       88.      Velocity utilizes ARS in this regard for the sole purpose of maximizing its profits.

       89.      Velocity utilizes ARS without regard to the propriety and privacy of the

information which it discloses to ARS.

       90.      Velocity utilizes ARS with reckless disregard for the harm to Plaintiff and other




                                                  8
      Case 2:21-cv-02741 Document 1 Filed 05/15/21 Page 9 of 14 PageID #: 9




consumers that could result from Velocity’s unauthorized disclosure of such private and sensitive

information.

        91.     Velocity violated 15 U.S.C. § 1692c(b) when it disclosed information about

Plaintiff’s alleged Debt to ARS.

        92.     15 U.S.C. § 1692f provides that a debt collector may not use unfair or

unconscionable means to collect or attempt to collect any debt.

        93.     The unauthorized disclosure of a consumer’s private and sensitive information is

both unfair and unconscionable.

        94.     Velocity disclosed Plaintiff’s private and sensitive information to ARS.

        95.     Velocity violated 15 U.S.C. § 1692c(b) when it disclosed information about

Plaintiff’s alleged Debt to ARS.

        96.     For the foregoing reasons, Velocity violated 15 U.S.C. §§ 1692c(b) and 1692f and

is liable to Plaintiff therefor.

                                        SECOND COUNT
                                      As to Both Defendants
                     Violation of 15 U.S.C. §§ 1692g, 1692g(a)(1), 1692g(a)(2)
        97.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.

        98.     15 U.S.C. § 1692g provides that within five days after the initial communication

with a consumer in connection with the collection of any debt, a debt collector shall, unless the

information is contained in the initial communication or the consumer has paid the debt, send the

consumer a written notice containing certain enumerated information.

        99.     As relevant here, 15 U.S.C. § 1692g(a)(1) requires the written notice provide a

statement of the amount of the debt.

        100.    To comply with 15 U.S.C. § 1692g(a)(1), the statement of the amount of the debt

must accurately set forth the actual amount of the debt.


                                                  9
    Case 2:21-cv-02741 Document 1 Filed 05/15/21 Page 10 of 14 PageID #: 10




        101.     A statement of the amount of the debt, when the debt is not owed at all by the

consumer, violates 15 U.S.C. § 1692g(a)(1).

        102.     As set forth in paragraphs 22 through 50 of this Complaint, Plaintiff did not owe

the Claimed Amount.

        103.     As such, Defendants did not accurately set forth the actual amount of the alleged

debt as required by 15 U.S.C. § 1692g(a)(1).

        104.     In sum, Defendants’ statement of the amount of the alleged Debt, when Plaintiff

did not owe that amount, violates 15 U.S.C. § 1692g(a)(1).

        105.     As also relevant here, 15 U.S.C. § 1692g(a)(2) requires the written notice provide

a statement of the name of the creditor to whom the debt is owed.

        106.     To comply with 15 U.S.C. § 1692g(a)(2), the statement of the name of the creditor

to whom the debt is owed must accurately set forth the name of the entity that actually owns the

debt.

        107.     A statement of the name of the creditor to whom the debt is owed, when the

consumer does not owe money to the stated entity, violates 15 U.S.C. § 1692g(a)(2).

        108.     As set forth in paragraphs 22 through 50 of this Complaint, Plaintiff did not owe

money to Velocity.

        109.     As such, Defendants did not accurately set forth the name of the entity that actually

owns the debt as required by 15 U.S.C. § 1692g(a)(2).

        110.     In sum, Defendants’ statement that Velocity was the name of the creditor to whom

the alleged debt was owed, when Plaintiff did not owe any money to Velocity violates 15 U.S.C.

§ 1692g(a)(2).




                                                  10
    Case 2:21-cv-02741 Document 1 Filed 05/15/21 Page 11 of 14 PageID #: 11




       111.    For the foregoing reasons, Defendants violated 15 U.S.C. §§ 1692g, 1692g(a)(1)

and 1692g(a)(2) and are liable to Plaintiff therefor.

                                       THIRD COUNT
                  Violation of 15 U.S.C. §§ 1692e, 1692e(2)(A) and 1692e(10)
       112.    Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.

       113.    15 U.S.C. § 1692e provides, generally, that a debt collector may not use any false,

deceptive, or misleading representation or means in connection with the collection of any debt.

       114.    15 U.S.C. § 1692e(2)(A) prohibits the false representation of the character, amount,

or legal status of any debt.

       115.    15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive

means to collect or attempt to collect any debt.

       116.    An allegation by a debt collector that a consumer owes a debt to a certain entity

when the consumer does not owe a debt to that entity is a violation of 15 U.S.C. §§ 1692e,

1692e(2)(A) and 1692e(10).

       117.    An allegation by a debt collector that a consumer owes a certain amount of money

when the consumer does not that amount is a violation of 15 U.S.C. §§ 1692e, 1692e(2)(A) and

1692e(10).

       118.    As set forth in paragraphs 22 through 50 of this Complaint, Plaintiff did not owe

the Claimed Amount.

       119.    As set forth in paragraphs 22 through 50 of this Complaint, Plaintiff did not owe

money to Velocity.

       120.    As such, Defendants’ allegation that Plaintiff owed the Claimed Amount is a false,

deceptive, and/or misleading representation made in connection with the collection of the alleged

Debt in violation of 15 U.S.C. § 1692e.



                                                   11
    Case 2:21-cv-02741 Document 1 Filed 05/15/21 Page 12 of 14 PageID #: 12




       121.    Defendants’ allegation that Plaintiff owed money to Velocity is a false, deceptive,

and/or misleading representation made in connection with the collection of the alleged Debt in

violation of 15 U.S.C. § 1692e.

       122.    Defendants’ allegation that Plaintiff owed the Claimed Amount is a false

representation of the character, amount, and/or legal status of the alleged Debt in violation of 15

U.S.C. § 1692e(2)(A).

       123.    Defendants’ allegation that Plaintiff owed money to Velocity is a false

representation of the character, amount, and/or legal status of the alleged Debt in violation of 15

U.S.C. § 1692e(2)(A).

       124.    Defendants’ allegation that Plaintiff owed the Claimed Amount is a false

representation made in an attempt to collect the alleged Debt in violation of 15 U.S.C. § 1692e(10).

       125.    Defendants’ allegation that Plaintiff owed money to Velocity is a false

representation made in an attempt to collect the alleged Debt in violation of 15 U.S.C. § 1692e(10).

       126.    For the foregoing reasons, Defendants violated 15 U.S.C. §§ 1692e, 1692e(2)(A)

and 1692e(10) and are liable to Plaintiff therefor.

                                     CLASS ALLEGATIONS
       127.    Plaintiff brings this action individually and as a class action on behalf of all

consumers similarly situated in the State of New York.

       128.    Plaintiff seeks to certify a class of:

                    i. All consumers where Velocity sent information concerning the
                    consumer’s debt to ARS without obtaining the prior consent of the
                    consumer, which disclosure was made on or after a date one year prior
                    to the filing of this action to the present.

       129.    This action seeks a finding that Defendants’ conduct violates the FDCPA and asks

that the Court award damages as authorized by 15 U.S.C. § 1692k.



                                                  12
     Case 2:21-cv-02741 Document 1 Filed 05/15/21 Page 13 of 14 PageID #: 13




        130.    The Class consists of more than thirty-five persons.

        131.    Plaintiff’s claims are typical of the claims of the Class. Common questions of law

or fact raised by this action affect all members of the Class and predominate over any individual

issues. Common relief is therefore sought on behalf of all members of the Class. A class action is

superior to other available methods for the fair and efficient adjudication of this controversy.

        132.    The prosecution of separate actions by individual members of the Class would

create a risk of inconsistent or varying adjudications with respect to the individual members of the

Class, and a risk that any adjudications with respect to individual members of the Class would, as

a practical matter, either be dispositive of the interests of other members of the Class not party to

the adjudication, or substantially impair or impede their ability to protect their interests. Defendants

have acted in a manner applicable to the Class as a whole such that declaratory relief is warranted.

        133.    Plaintiff will fairly and adequately protect and represent the interests of the Class.

The management of the class is not extraordinarily difficult, and the factual and legal issues raised

by this action will not require extended contact with the members of the Class, because Defendants’

conduct was perpetrated on all members of the Class and will be established by common proof.

Moreover, Plaintiff has retained counsel experienced in actions brought under consumer protection

laws.

                                          JURY DEMAND
        134.    Plaintiff hereby demands a trial of this action by jury.

                                      PRAYER FOR RELIEF
        WHEREFORE, Plaintiff respectfully requests judgment be entered as follows:

                a. Certifying this action as a class action; and

                b. Appointing Plaintiff as Class Representative and Plaintiff’s
                   attorneys as Class Counsel; and




                                                   13
   Case 2:21-cv-02741 Document 1 Filed 05/15/21 Page 14 of 14 PageID #: 14




            c. Finding Defendants’ actions violate the FDCPA; and

            d. Awarding damages to Plaintiff and the Class pursuant to 15
               U.S.C. § 1692k; and

            e. Awarding Plaintiff’s attorneys’ fees pursuant to 15 U.S.C. §
               1692k, calculated on a “lodestar” basis; and

            f. Awarding the costs of this action to Plaintiff; and

            g. Awarding pre-judgment interest and post-judgment interest to
               Plaintiff; all together with

            h. Such other and further relief that the Court determines is just and
               proper.


DATED: May 12, 2021

                                           BARSHAY, RIZZO & LOPEZ, PLLC

                                           By: s/ David M. Barshay
                                           David M. Barshay, Esquire
                                           445 Broadhollow Road | Suite CL18
                                           Melville, New York 11747
                                           Tel: (631) 210-7272
                                           Fax: (516) 706-5055
                                           Our File No.: BRL21194
                                           Attorneys for Plaintiff




                                             14
